Citation Nr: 1227602	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO. 04-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder. 

2. Entitlement to service connection for low back strain.

3. Entitlement to service connection for nose bleeds.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The appellant served with the National Guard to include active duty for training from February 1976 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and August 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board has rephrased the appellant's claim for a nervous condition and/or an anxiety disorder as one claim for entitlement to service connection for an acquired psychiatric disorder, to include all of her psychiatric diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issues of service connection for a back disorder, nose bleeds, and an acquired psychiatric disorder were remanded to the RO via the Appeals Management Center (AMC) in September 2005 for further development. 

In September 2008, the Board denied the claims at issue, and the Appellant's then-pending claims of service connection for a left shoulder disorder; bilateral lower extremity numbness; and hypertension. She appealed the denial of service connection for the claims at issue to the U. S. Court of Appeals for Veterans Claims (Court) and in a March 2011 Memorandum Decision, the Court vacated and remanded in part the Board's September 2008 decision. The claims of service-connection left shoulder disorder; bilateral lower extremity numbness; and hypertension were deemed abandoned by the Appellant and they are no longer on appeal. 

In January 2012, the Board remanded the appellant's case for further development. 
The appeal is again REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

In its January 2012 remand, the Board directed to the RO to review the additional evidence submitted by the appellant's attorney and then readjudicate her claims. If the benefits sought remained denied, the RO was to issue a Supplemental Statement of the Case to her and her attorney and allow a reasonable opportunity to respond. 
The RO did not comply with the directive to issue a Supplemental Statement of the Case.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the appellant or other claimant, as a matter of law, the right to compliance with the remand orders). 

In May 2012, the appellant through counsel submitted additional evidence, unaccompanied by waiver of RO jurisdiction. This evidence must also be reviewed by the RO, and if any of the claims continued to be denied, a Supplemental Statement of the Case must be issued. 

Reiterating, THE RO MUST CONSIDER ALL EVIDENCE SUBMITTED, INCLUDING THAT PROVIDED BY THE APPELLANT SINCE THE BOARD'S SEPTEMBER 2008 DENIAL OF SERVICE CONNECTION FOR AN ACQUIRED PSYCHIATRIC DISORDER; A LOW BACK STRAIN AND FOR NOSE BLEEDS. IF ANY OR ALL OF THE CLAIMS CONTINUED TO BE DENIED, THE RO MUST ISSUE A SUPPLEMENTAL STATEMENT OF THE CASE. 

Accordingly, the case is REMANDED for the following action:

1. The RO must review all new evidence submitted to the Board without a waiver in connection with the claims on appeal.

2. The RO must readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the appellant and her attorney must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



